Citation Nr: 0714532	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-38 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with instability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left knee 
degenerative arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1974 until August 
1977 and again from December 1981 until July 1986.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In his substantive appeal received in February 2005, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled, 
but information in the Veterans Appeals Control and Locator 
System (VACOLS) shows that the veteran failed to report for 
the scheduled hearing.


FINDINGS OF FACT

1.  The veteran's instability of the left knee is productive 
of complaints of swelling and popping out; objectively, the 
competent evidence shows that he requires the use of a brace 
and cane, with no more than moderate impairment.

2.  Throughout the rating period on appeal, the veteran's 
left knee arthritis, as shown by X-ray evidence, has been 
productive of painful motion and fatigability with no less 
than 95 degrees flexion with extension limited to 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury with instability have not 
been met, except for the temporary total convalescence rating 
in effect from April 22, 2003 through May 31, 2003.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an evaluation of 20 percent for 
arthritis of the left knee, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.   

The above notice letter did not set forth the relevant 
diagnostic code for the disabilities at issue, nor apprise 
the veteran that an effective date would be assigned in the 
event of an award of a benefit sought.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, this is found 
to be harmless error.  Indeed, the August 2004 Statement of 
the Case included such information by listing the rating 
criteria for all possible schedular ratings for instability 
of the knee.  Further, as an increased rating for left knee 
instability is not awarded herein, any notice deficiency as 
to the assignment of an effective date is rendered moot.
  
Regarding the granted increased rating for arthritis of the 
left knee, if the veteran expresses disagreement with an 
assigned effective date following effectuation of the 
decision herein by a rating action, he will be provided such 
notice by the RO.  Hence, the veteran is not prejudiced in 
this adjudication by the lack of such notice.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

The Board notes that the claims file was not available for 
review by the VA examiner in 2004.  It is noted that the 
reported medical history considered by the VA examiner was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

In a statement received in May 2003, the veteran asserts that 
an increased evaluation is warranted for his service-
connected left knee disabilities.  As the veteran's claim was 
received by VA in May 2003, the rating period on appeal is 
from May 2002, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R.  § 3.400(o)(2) (2006).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Prior to April 22, 2003, the veteran's left knee instability, 
rated under Diagnostic Code 5257, was evaluated at 20 
percent, effective from October 5, 2000.  After a total 
temporary rating (100 percent) was assigned from April 22, 
2003, under the provisions of 38 C.F.R. § 4.30 because of 
surgery on his service-connected left knee, the veteran was 
again assigned a 20 percent rating for residuals of his left 
knee injury with instability under Diagnostic Code 5257.  As 
such, the rating period during the total temporary evaluation 
is not for consideration.



I.  Increased rating- left knee instability

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for residuals of left knee 
injury with instability, pursuant to Diagnostic Code 5257.  
Diagnostic Code 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability, affords a 20 percent rating for moderate 
impairment.  The next-higher 30 percent rating is warranted 
for severe impairment.

The evidence of record during the period in question does not 
demonstrate severe right knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 30 
percent rating under Diagnostic Code 5257.  VA examination in 
January 2004 indicated that the McMurry test revealed a 
positive click.  The anterior-posterior drawer test and the 
valgus varus stress test both revealed Grade I laxity of the 
left knee.  Deep tendon reflexes of the patellar were +2/+2. 
The veteran reported that he used a brace and a cane.  A May 
2003 VA rehabilitation record noted mild AP (anterior-
posterior) instability of the left knee with some 
crepitation.  The veteran reported that he used a brace on 
his left knee most of the time.  It is also acknowledged that 
a February 2003 VA orthopedic record, prior to his left knee 
surgery, objectively noted crepitus at the medial joint line 
on palpation of the left knee and mild laxity of his left ACL 
(anterior cruciate ligament).  However, the Board finds that 
the overall weight of the evidence fails to show 
symptomatology commensurate with the next-higher 30 percent 
evaluation under Diagnostic Code 5257.  Rather, the 
instability and crepitus noted objectively in the record is 
appropriately reflected in the 20 percent evaluation 
presently in effect under Diagnostic Code 5257.

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because this Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).


Additionally, it is noted that the veteran's left knee 
disability involves scars.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for the scars.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and unstable or painful scar is required in order 
to achieve a compensable rating under Diagnostic Code 7803-
04.  Here the evidence does not establish that such criteria 
have been met.  Upon VA examination in January 2004, the 
examiner noted an anterior scar over the patella above and 
below that is 19 centimeters (cm) long by 1 cm wide.  The 
examiner noted a lack of sensation on neurofilament testing 
and cheloid formation on the lateral joint line, which was a 
longitudinal scar of 6 cm by 1 cm wide with cheloid 
formation.  The examiner also described two inferior portal 
scars that were both 2 cm by 1 cm, with one to the medial 
inferior patellar line and one to the lateral inferior 
patellar line.  The record does not reflect findings relative 
to painful or unstable surgical scars.  Moreover, the veteran 
has not raised any complaints regarding the scars.  In view 
of the foregoing, the Board finds that a separate compensable 
evaluation for left knee scars is not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

Based on the foregoing, the 20 percent evaluation assigned 
for residuals of a left knee injury with instability, is 
appropriate and there is no basis for an increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  Increased rating- left knee degenerative arthritis

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
10 percent evaluation pursuant to Diagnostic Code 5010.  A 
March 2002 rating decision granted the separate 10 percent 
rating based on flexion limited to 120 degrees with pain and 
X-ray evidence of degenerative changes in the left knee.  
Thus, further discussion of VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 is unnecessary.  However, the Board must consider 
whether, during the period in question, the veteran is 
entitled to a rating in excess of 10 percent for such left 
knee arthritis.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2006).

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent is warranted 
when flexion of the leg is limited to 30 degrees.  Finally, a 
30 percent rating is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides a noncompensable 
rating when extension is limited to 5 degrees.  A 10 percent 
rating is warranted for leg extension limited to 10 degrees.  
A 20 percent evaluation is for leg extension limited to 15 
degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

Upon VA examination in January 2004, the examiner noted that 
the veteran had "[l]eft knee -5 degrees from 0 active and 
passive, there is pain and fatigability from the 140 to 0.  
There was pain and fatigability mid range on extension from 
50 to -5."  The VA examiner further noted left knee flexion 
was "100 of 140 with gradation and pain at 60 to 100 degrees 
of the range, pain is at the lateral joint line, and passive 
90 of 140 with guarding, pain, and fatigability at 50 to 90 
degrees, again the pain is at the lateral and medial joint 
line."  A May 2003 VA treatment record noted the range of 
motion of the veteran's left knee to be 0-95 degrees.  

The evidence of record reflects complaints of left knee pain.  
These complaints were noted in the report of the January 2004 
VA examination.  The pain was described by the veteran to be 
6 out of 10.  He reported the pain is worse with prolonged 
standing (over 2 hours), prolonged sitting (over 1 hour), and 
with damp weather.  It was noted that the veteran takes 
medication for the pain in his left knee.  He also reported 
swelling, increased warmth, stiffness, and fatigability.  It 
was further noted that the veteran uses a brace on his left 
knee most of the time.  Clinically, it was noted that he 
walks with a limp and a cane.  There was visible atrophy of 
the vastus medialis and the circumference of his left 
quadriceps was 7 cm smaller than the right quadriceps.  The 
strength of the left quadriceps was 3/5.  The VA examiner 
also described painful motion, guarding, and fatigability 
upon range of motion testing of the left knee.      

Based on the above findings and when considering such 
additional functional limitation due to pain, fatigability, 
and weakness, the Board finds that the veteran's disability 
picture is most nearly approximated by the next-higher 20 
percent evaluation under Diagnostic Code 5260.  However, the 
Board finds that the veteran's disability picture is not more 
nearly approximated by a 30 percent evaluation even when 
factoring in painful motion, fatigability, and weakness.  
Indeed, throughout the rating period on appeal, the veteran's 
left knee flexion has not been shown to be less than 95 
degrees.  The Board notes also that the veteran's left leg 
extension has not been shown to be limited to greater than 5 
degrees, which would afford a noncompensable rating.  Because 
a compensable evaluation is not warranted under both 
Diagnostic Code 5260 and 5261, VAOPGCPREC 9-2004 does not 
operate here to enable separate ratings for limited flexion 
and extension.

The Board has also contemplated whether any other diagnostic 
code could serve as a basis for an increased rating for the 
veteran's service-connected degenerative arthritis of the 
left knee.  However, because the competent evidence fails to 
show limitation of motion comparable to ankylosis of the 
knee, Diagnostic Code 5256 is not for application.  
Similarly, as there is no demonstration of tibia or fibula 
impairment, Diagnostic Code 5262 does not apply.  No 
prosthesis was noted in the record so Diagnostic Code 5055 
can not serve as the basis for a higher rating.  The January 
2004 VA examination report noted evidence of genu recurvatum; 
however, Diagnostic Code 5263, for rating this disability, 
only provides a maximum 10 percent rating.  There are no 
other relevant diagnostic codes for consideration.

In reaching the above conclusions, the benefit of the doubt 
rule has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

III. Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury with instability, is denied.

Entitlement to a rating of 20 percent for left knee 
degenerative arthritis is granted, subject to the applicable 
law governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


